Title: From David Humphreys to William Heath, 13 April 1782
From: Humphreys, David
To: Heath, William


                        Dear Sir

                            Head Quarters April 13th 1782
                        
                        I am commanded by His Excellency to acknowledge the receipt of your favor of Yesterday; and to inform you,
                            that he consents that the Six Teamsters required, should continue with Major Campbell untill the first of May, at which
                            time they must positively join their Corps. I have the honor to be with the perfect respect Your Most Obedt Servt
                        
                            D. Humphrys
                            Aid de Camp
                        
                    